       Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 1 of 20 PageID #:470
                                                                  ISSUANCE DATE   EFFECTIVE DATE   NO
                         Sheriff’s Office
                    COOK COUNTY, ILLINOIS
                   GENERAL ORDER
                   Department of Corrections                      21 OCT 14       21 OCT 14        24.14.5.0
    SUBJECT                                                       DISTRIBUTION    RESCINDS




    INMATE GRIEVANCE PROCEDURE                                         G          11.14.5.0
    RELATED DIRECTIVES                                                            AMENDS



    IM 74.14.5.0 Inmate Emergency Grievance Response Procedures


  I.          PURPOSE

              This order establishes the policy and procedures for the inmate grievance process in the
              Cook County Department of Corrections (CCDOC).

 II.          POLICY

              It is the policy of the CCDOC to provide a procedure for all inmates to have their written
              complaints through a written grievance process, communicated to and addressed by Cook
              County Sheriff’s Office (CCSO) staff members. Retaliation by CCSO staff members
              against any inmate for filing a grievance or appealing a grievance finding, or participating
              in the grievance process is strictly prohibited.

III.          APPLICABILITY

              This General Order is applicable to all CCSO staff members. Supervisors shall review
              the contents of this order with all employees under their supervision. Failure to adhere to
              the provisions of this order will result in disciplinary action up to and including
              termination.

IV.           AUTHORITY / REFERENCE

              A.      28 U.S.C. 1997, et seq., Civil Rights of Institutionalized Persons Act

              B.      42 U.S.C. 1997, et seq., Prison Litigation Reform Act

              C.      28 C.F.R. 40, Parts A & B

              D.      Illinois County Jail Standards, 20 Illinois Administrative Code, Ch. I Sec. 701

              E.      42 USC 147 Prison Rape Elimination Act of 2003

              F.      Final Standards, Prison Rape Elimination Act – Part 115 of Title 28 of the Code of
                      Federal Regulations




                                    CCSAO OROZCO (18-C-1938) 002246
        Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 2 of 20 PageID #:471

       DOC GO 24.14.5.0


 V.         AMERICAN CORRECTIONAL ASSOCIATION REFERENCE

            4-ALDF-6B-01

VI.         ENCLOSURES

            A.    Inmate Grievance Early Warning Action Review Form (FCN-39)(SEP 14)

            B.    Inmate Grievance Form (FCN-40)(SEP 14)

            C.    Inmate Grievance Form Tracking Logbook (FCN-38)(SEP 14)

            D.    Inmate Grievance Response /Appeal Form (FCN-41)(SEP 14)

VII.        DEFINITIONS

            A.    Correctional Rehabilitation Worker (CRW) – For the purposes of this order, the
                  Sheriff’s Office employee assigned to collect, process, and assist inmates with
                  preparing grievances. Correctional Rehabilitation Workers include Vocational
                  Rehabilitation Impact Center (VRIC) Platoon Counselors.

            B.    Emergency Grievance – A grievance containing reasonable allegations that an
                  inmate has been or may be in a substantial risk of imminent sexual abuse, sexual
                  harassment or immediate harm to his/her welfare or safety which may include, but
                  is not limited to staff or inmate battery, serious medical concerns, etc.

            C.    Grievance – A written complaint by an inmate regarding a policy within the
                  CCSO, a condition of confinement in the CCSO, or a CCSO action or incident
                  affecting an inmate.

                  1.      Issues that can be grieved include, but are not limited to, the following:

                          a.     Alleged violations of civil, constitutional or statutory rights;

                          b.     Alleged criminal or prohibited acts by employees, volunteers,
                                 contractors, or other inmates involving physical, sexual,
                                 psychological abuse or failure to provide services resulting in
                                 physical harm;

                          c.     Concerns regarding unsafe or unsanitary living conditions within
                                 the jail;

                          d.     Issues related to an inmate’s money, property, education, medical
                                 or mental health, and/or dental care; and




                                                    2

                               CCSAO OROZCO (18-C-1938) 002247
        Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 3 of 20 PageID #:472

                                                                                DOC GO 24.14.5.0

                         e.      Alleged violations of departmental policies affecting an inmate’s
                                 general welfare or safety.

                  2.     The following issues cannot be grieved and shall be processed as Non-
                         Grievance requests.

                         a.      Application of state and federal laws and regulations;

                         b.      State and federal court decisions;

                         c.      Formulation of departmental policies;

                         d.      Inmate classification, including designation of an inmate as a
                                 security risk or protective custody inmate; or

                         e.      Decisions of the Inmate Disciplinary Hearings Officer.

            D.    Appeal – If the inmate deems the grievance response unsatisfactory and requests a
                  second review or consideration of the grieved matter.

            E.    Non-Grievance Request – Inmate complaints documented on grievance forms
                  may be classified as “non-grievance requests” and are not assigned a control
                  number, based upon the nature of the issue, length of time since the issue
                  occurred, except for allegations of sexual abuse, and the level of effort taken to
                  resolve the issue. This determination will be made by an Inmate Services staff
                  member.

            F.    Remedy – The inmate’s proposed response or action, to resolve the grievance.

            G.    Retaliation – Any action or threat of action against anyone who participates in the
                  grievance process or the informal complaint process including, but not limited to,
                  unfair treatment, denial of programs or services, or refusal to accommodate basic
                  needs, etc.

VIII.       PROCEDURES

            A.    Inmate Grievances

                  1.     The inmate shall submit the formal grievance within fifteen (15) calendar
                         days of the original incident or issue, which forms the basis for the
                         grievance, unless the grievance includes an allegation of sexual assault,
                         harassment, voyeurism, or abuse. If the grievance includes an allegation of
                         sexual assault, harassment, voyeurism, or abuse there shall be no time
                         limits for submission of the grievance.




                                                    3

                              CCSAO OROZCO (18-C-1938) 002248
 Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 4 of 20 PageID #:473

DOC GO 24.14.5.0

           2.      Grievances submitted after the fifteen (15) day period will be accepted,
                   but returned to the inmate and noted as “denied” for being untimely.
                   However, such untimely grievances that contain reasonable and serious
                   allegations regarding criminal activity or misconduct which may be
                   investigated regardless of the timing will be forwarded to the appropriate
                   department for inquiry.

           3.      CRWs shall collect and log inmate grievances in the CRW Inmate
                   Grievance Form Tracking Logbook and/or applicable database on a daily
                   basis with the exception of regular days off, holidays, mandatory
                   furloughs, etc.

           4.      CCDOC staff members shall immediately provide an Inmate Grievance
                   Form when requested by an inmate, and instruct inmates how to fill out an
                   Inmate Grievance Form, when necessary. If forms are not available, the
                   use of blank writing paper, other department forms or any type of paper
                   may be used by the inmate and must be identified as a grievance.

           5.      CCDOC staff members shall instruct inmates to deliver the signed and
                   dated Inmate Grievance Form to a CRW, Inmate Services Supervisor, or
                   Correctional Supervisor (e.g., Sergeant or above). Inmates may also
                   deposit the completed grievance form into an inmate grievance box, where
                   the boxes are available.

           6.      Upon receipt of an Inmate Grievance, whether directly from an inmate, a
                   grievance depository on the living unit, Inmate Services staff or
                   Correctional Supervisor, the CRW shall immediately provide a signature
                   and date of receipt on the form as well as provide the inmate with a copy
                   of the submitted grievance.

           7.      Third parties, e.g., staff members, fellow inmates, family members,
                   attorneys or outside advocates shall be permitted to file grievances and/or
                   assist in filing grievances on behalf of an inmate.

           8.      If the inmate declines to have the grievance filed on his/her behalf, CRW’s
                   shall document the inmate’s decision in the CRW Inmate Grievance Form
                   Tracking Logbook and applicable database.

           9.      CCSO staff members will receive and provide a response to a grievance
                   within fifteen (15) calendar days of the date that the grievance was
                   collected and will be monitored by the respective CRW. Exceptions may
                   apply in certain circumstances, but an explanation for the delay will be
                   given to Inmate Services at the time the grievance response is due. The
                   Inmate Services Department staff will then notify the inmate verbally that
                   his/her grievance response has been delayed. The Inmate Services




                                             4

                       CCSAO OROZCO (18-C-1938) 002249
      Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 5 of 20 PageID #:474

                                                                             DOC GO 24.14.5.0

                       Department staff, (i.e. CRW) shall make a notation in the tracking log that
                       the inmate was notified of the delay.

IX.       GENERAL DUTIES AND RESPONSIBILITIES RELATING TO THE
          GRIEVANCE PROCEDURES

          A.     Sworn employees

                1.     CCDOC sworn employees are not authorized to provide the response to a
                       grievance in which he or she is directly involved.

                2.     Superintendents and/or correctional supervisors shall:

                       a.      Accept grievance forms from inmates directly or any mode of
                               delivery and ensure timely delivery to a CRW or Inmate Services
                               Supervisor.

                              i.       if an inmate delivers a grievance form directly to a
                                       Superintendent or correctional supervisor, the
                                       Superintendent or correctional supervisor shall sign the
                                       form indicating receipt;

                            ii.        provide the inmate with a copy; and

                            iii.       ensure delivery of the grievance form to a CRW, an Inmate
                                       Services Supervisor, or designated CRW depository for
                                       collection and processing the following business day.

                            iv.        In the event that the divisional Superintendent or watch
                                       commander is in receipt of an emergency grievance they
                                       shall make an immediate inquiry and take action to resolve
                                       the issue and alleviate the emergency, in accordance with
                                       CCDOC Immediate Notification Inmate Emergency
                                       Grievance Inquiry Acton Procedure.

                       b.       Collect grievance forms from any inmate living unit when a CRW
                                notifies the Superintendent and/or the correctional supervisor that
                                grievance forms were not collected that day.

                       c.       Make an inquiry into the grieved matter by conducting interviews
                                and gathering information from witnesses and/or relevant sources
                                which may include viewing video footage that will support a
                                response to the inmate’s grievance.

                       d.       Take action to resolve an inmate’s grievance.




                                                  5

                            CCSAO OROZCO (18-C-1938) 002250
 Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 6 of 20 PageID #:475

DOC GO 24.14.5.0

                   e.     Respond in writing to the grievance using language that is clear,
                          professional, and thoroughly addresses the issue raised by the
                          inmate.

                   f.     Ensure grievance responses are returned to Inmate Services within
                          five (5) calendar days of receipt of the grievance.

                   g.     Obtain additional Inmate Grievance Forms from Inmate Services
                          when needed.

           3.      Correctional Officers shall:

                   a.     Notify an immediate supervisor, Inmate Services Supervisor or
                          CRW when made aware of an inmate wishing to deliver a
                          grievance form.

                   b.     Provide a grievance form immediately when requested by an
                          inmate.

                   c.     Never interfere with an inmate’s filing of a grievance or retaliate
                          against, discourage or intimidate an inmate who wishes to file a
                          grievance.

                   d.     Make every effort to resolve the inmate’s needs and/or concerns at
                          the initial point of contact, prior to escalation to a grievance.

                   e.     Not provide the formal written response on any grievance form.

                   f.     Check the supply of Inmate Grievance Forms at least once per shift
                          to ensure there is an adequate supply of forms that are in both
                          English and Spanish. If more forms are needed, the officer shall
                          notify his or her immediate supervisor.

                   g.     Immediately contact a CRW when an inmate who is deaf and/or
                          hearing impaired, blind and/or visually impaired, non-English
                          speaking or illiterate wishes to submit grievances. If any inmate is
                          experiencing difficulty filling out a grievance, a CRW may be
                          requested to assist.

                   h.     Provide direction to inmates who are unclear about the grievance
                          procedure, by referring the inmate to the Inmate Orientation
                          Handbook. If further clarification is needed, the officer may
                          request the assistance of a CRW, via email,
                          at CCSO.InmateServices@cookcountyil.gov.




                                             6

                        CCSAO OROZCO (18-C-1938) 002251
Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 7 of 20 PageID #:476

                                                                      DOC GO 24.14.5.0

    B.    General Duties and Responsibilities for Inmate Services CRWs:

          1.     Make daily rounds on every living unit as assigned by Inmate Services
                 Management to collect grievances.

                 a.     Grievance collection efforts shall be made during hours when the
                        CRW can reasonably expect the inmates to be awake and/or out of
                        their cells.

                 b.     Daily rounds exclude RDO’s, holidays, mandatory furlough days
                        or as directed by the divisional command staff.

          2.     Sign in and out in the officers Living Unit Logbook during every visit to
                 the living unit noting the time in and out.

          3.     Check the supply of grievance forms whenever visiting the living units;
                 and replenish as needed.

          4.     Provide instruction and assistance to any inmate found to have used the
                 grievance procedure improperly (e.g., inmate requests, health care
                 requests, disciplinary hearing appeals).

          5.     Assist any inmate who requests or otherwise requires assistance to prepare
                 grievances including, but not limited to, inmates who are deaf and/or
                 hearing impaired, blind and/or visually impaired, inmates with mental
                 illness or medication conditions, non-English speaking or illiterate.

          6.     Utilize the Video Remote Interpretation System (VRIS) for interpretation
                 of the deaf, hearing impaired and for those inmates whom English is not
                 their primary language.

          7.     Inform inmates that they will receive a response within fifteen (15)
                 calendar days. If exceptions apply, such as in-depth inquiry or supporting
                 information is needed from various sources in order to provide an accurate
                 and thorough response, Inmate Services will ensure that the delay will be
                 communicated to the inmate.

          8.     Collect and review all inmate grievance forms to ensure that all issues
                 raised can be addressed by the same unit, (i.e., the respective
                 Superintendent’s office, Inmate Services, Cermak, Support Services,
                 Inmate Welfare, Records, Mailroom, Classification, etc.). In the event
                 more than one issue is raised, ask the inmate to write separate grievances
                 for each issue and return the additional grievance(s) within fifteen (15)
                 days.




                                           7

                      CCSAO OROZCO (18-C-1938) 002252
 Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 8 of 20 PageID #:477

DOC GO 24.14.5.0

           9.      Ensure that grievance forms are signed and dated by the inmate and
                   provide a signature of receipt.

           10.     Provide the inmate with a copy of the signed and dated grievance form
                   submitted whether received directly from an inmate, a grievance
                   depository on the living unit or from Inmate Services staff.

           11.     Determine if the grievance is a non-grievance request, and if so enter the
                   inmate non-grievance request into the CRW Inmate Grievance Form
                   Tracking Logbook and/or applicable database.

           12.     Enter the information on the inmate grievance into the CRW Inmate
                   Grievance Form Tracking Logbook and/or applicable database within
                   forty-eight (48) hours of receipt, unless an extension is granted by Inmate
                   Services Supervisor.

           13.     In the event the inmate is filing a grievance regarding an issue or incident
                   that he or she has previously grieved, respond in writing on the Inmate
                   Grievance Response Form that his/her grievance:

                   a.     Is currently being reviewed and when to expect a response; or

                   b.     Has already exhausted the grievance process.

           14.     Place grievance forms requiring a remedy into designated/secure
                   divisional depository for collection by ISASS (Inmate Services
                   Administrative Support Staff).

           15.     If the subject of an inmate grievance is a CRW, notify his or her
                   supervisor immediately, and that supervisor will process the inmate
                   grievance form.

           16.     Return the copy of the completed Inmate Grievance Response Form to the
                   inmate after processing. Note the date of the form’s return to the inmate in
                   the CRW’s Inmate Grievance Form Tracking Logbook and/or applicable
                   database.

           17.     If an inmate wishes to appeal the grievance response, the inmate shall
                   have fourteen (14) calendar days from receipt of the response to appeal.

                   a.     When the inmate completes the request for an appeal section of the
                          form, the form will be forwarded to the Director of Inmate
                          Services for review, and response. Appeals involving allegations of
                          staff misconduct and/or sexual, harassment, voyeurism, or abuse
                          will be forwarded to the Compliance Unit for further review and




                                             8

                        CCSAO OROZCO (18-C-1938) 002253
Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 9 of 20 PageID #:478

                                                                      DOC GO 24.14.5.0

                        response. Such requests for appeal shall be collected in the same
                        manner as the original grievance.

                 b.     The responder shall have fifteen (15) calendar days to review the
                        grievance appeal, and reply to the inmate, exceptions may apply in
                        certain circumstances. The inmate will be notified if the response
                        will be beyond fifteen (15) calendar days.

                 c.     The reply to the appeal shall be in writing and the inmate shall date
                        and sign the written decision, indicating he or she has received
                        notification of the appeal decision and response.

          18.    Collect grievance appeals and place in designated depository for pick up
                 by the ISASS and update the CRW Inmate Grievance Form Tracking
                 Logbook and applicable database.

          19.    Upon the completion of processing, deliver the appeal response and
                 provide the pink copy of Part B to the inmate.

          20.    The CRW shall confer with an Inmate Services Supervisor whenever an
                 inmate files a grievance that falls within the definition of Emergency
                 Grievance. The CRW shall immediately deliver an emergency grievance
                 to the divisional Superintendent or watch commander for his/her review
                 and signature of receipt.

    C.    Inmate Services Supervisors shall:

          1.     Accept grievance forms from inmates directly or any mode of delivery and
                 ensure timely delivery to a CRW or direct processing.

          2.     If an inmate delivers a grievance form directly to an Inmate Services
                 Supervisor, the supervisor shall sign the form indicating receipt;

          3.     Provide the inmate with a copy; and

          4.     Ensure processing directly, or delivery of the grievance form to a CRW, or
                 designated CRW depository for collection and processing the following
                 business day. Note: Numbers, 5-8 are relevant when the grieved matters
                 pertain to Social Services or CRW’s.

          5.     Make an inquiry into the grieved matter, by conducting interviews and
                 gathering information from witnesses and/or relevant sources which may
                 include viewing video footage that will support a response to the inmate’s
                 grievance.

          6.     Take action to resolve an inmate’s grievance.



                                          9

                      CCSAO OROZCO (18-C-1938) 002254
      Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 10 of 20 PageID #:479

     DOC GO 24.14.5.0

                 7.     Respond in writing to the grievance using language that is clear,
                        professional, and thoroughly addresses the issue raised by the inmate.

                 8.     Ensure grievance responses are returned to Inmate Services within five (5)
                        calendar days of receipt of the grievance.

                 9.     Submit completed grievance form to ISASS for database updates, Jail
                        Management System look-up of incarceration status/housing location, and
                        re-distribution for delivery.

                 10.    If an Inmate Services Supervisor deems a grievance response
                        inappropriate or doesn’t address the issue raised by the inmate the Inmate
                        Services Deputy Director or Director will be notified.

                 11.    If the inmate has been discharged, mail a copy to IDOC, other facility, or
                        residence as noted in the Jail Management System.

                 12.    Forward non-appealed completed grievance forms to archiving department
                        for updating in database, scanning and filing.

                 13.    Based on this directive, audit the grievance collection efforts of CRW’s
                        and make suggestions for improvement and implement upon approval.

                 14.    Generate a monthly report from the grievance database identifying all
                        outstanding grievances from respective assigned divisions. Communicate
                        via email report findings to respective divisional Superintendent.

           D.    Inmate Services Administrative Support Staff (ISASS) shall:

                 1.     Retrieve grievance forms daily from all divisional depositories and
                        forward them to the Inmate Services central office.

                 2.     Sort and package original grievance forms for distribution to the
                        responding department.

                 3.     Upon completion, retrieve original grievance forms from responding
                        departments and forward the completed grievance forms to the
                        corresponding CRW’s for return to the inmates.

X.         EARLY WARNING SYSTEM

           A.    The Grievance Summary Report will serve as an early warning system for
                 identifying patterns and areas of concern within CCDOC. Relevant staff will be
                 alerted when inquiry, intervention, action plans, and/or additional training is


                                                 10

                            CCSAO OROZCO (18-C-1938) 002255
      Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 11 of 20 PageID #:480

                                                                              DOC GO 24.14.5.0

                 needed for early intervention to resolve any potential serious issues and/or
                 behaviors or actions by employees as identified in patterns of grievances.

           B.    The Inmate Services Director/designee will identify any patterns where three (3)
                 or more grievances are reflected with the same division (e.g. multiple allegations
                 against the same staff or similar facilities related concerns). If patterns are
                 indicated, each grievance will be flagged within the early warning tracking system
                 and forwarded to the respective Superintendent or Department Head and Assistant
                 Executive Director (AED) for review and action.

           C.    The Superintendent or Department Head shall take any action necessary to bring
                 resolution to the identified pattern grievances and complete the Inmate Grievance
                 Early Warning Action Review Form (EWARF) describing the action taken. The
                 form should then be submitted to the respective AED within forty-eight (48)
                 hours of receiving it.

           D.    The AED should review all EWARF upon receipt to ensure all necessary and
                 appropriate steps were taken by the Superintendent or Department Head in an
                 effort to resolve and address the issues. If any steps were omitted or the AED
                 believes other action is necessary they should confer immediately with the
                 Superintendent to revise and resubmit the EWARF. The AED should then
                 forward the EWARF to the Inmate Services Director within 48 hours of receipt
                 for updating and archiving.

XI.        RECORD KEEPING AND ACCOUNTABILITY

           A.    All original grievances forms and responses shall be forwarded to the Inmate
                 Services Department upon resolution of the grievance, where they shall be kept
                 on file for a period of at least five years and maintained in accordance with the
                 Illinois Record Retention Act. An inmate’s grievance shall not be kept in the
                 inmate’s divisional files.

           B.    A weekly Grievance Summary Report of all Sheriff’s Office grievance activity
                 shall be prepared by the Director of Inmate Services or designee. This report
                 shall, identify areas of concerns, and contain the following categories:

                 1.     Nature of the grievance;

                 2.     Number of grievances that occurred in each division/department/unit
                        segmented by category; and

                 3.     Narrative summary noting patterns and trends among grieved matters.

                 The Grievance Summary Report shall be included in the weekly CCDOC
                 Summary Report and be distributed to all Superintendents and applicable
                 department heads.



                                                   11

                             CCSAO OROZCO (18-C-1938) 002256
 Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 12 of 20 PageID #:481

DOC GO 24.14.5.0

      C.    The Director or Deputy Director of Inmate Services shall conduct routine weekly
            reviews of grievance responses to ensure professionalism, quality, and that a
            course of resolving action has been or will be taken. Any concerns and issues
            within the responses are addressed directly via email with the grievance responder
            and/or their supervisor as well as the CCSO Legal Quality Assurance
            representatives cited below.

      D.    Representatives from the CCSO Legal Department shall conduct a monthly audit
            of a minimum of 5% of a randomly selected sample of the total grievances
            generated within a month’s time to ensure professionalism, quality, and that a
            course of resolving action has been or will be taken. The grievance and appeal
            responses are carefully reviewed and any concerns and issues are addressed
            directly via email with the grievance responder and/or their Supervisor and
            Inmate Services staff.

      E.    Inmate Services shall conduct an annual audit of the grievance system and
            collected grievance data. The findings of the audit, as well as recommendations
            for improvement to the system, shall be shared with the CCDOC Executive
            Director.

      F.    Copies of the grievance documents shall be released to those outside CCDOC
            only with proper authorization from the Executive Director of the CCDOC or
            designee, Inmate Services Director or CCSO Legal Department.




                                                 BY ORDER OF:



                                                 CARA SMITH
                                                 EXECUTIVE DIRECTOR
                                                 COOK COUNTY DEPARTMENT OF
                                                 CORRECTIONS




                                            12

                       CCSAO OROZCO (18-C-1938) 002257
                                                     COOK COUNTY DEPARTMENT OF CORRECTIONS
                                                     CRW INMATE GRIEVANCE / NON-GRIEVANCE REQUEST
                                                                                                                                        CRW: _____________________________________________
                                                     TRACKING LOG
                                                                               INMATE
                                                              CONTROL                                                                                                        DATE RETURNED
                                                                                 NAME                                        DATE      DATE RETURNED   GRIEVANCE APPEALED
                                   REQUEST/GRIEVANCE           NUMBER                        SUBJECT MATTER   REFERRED TO                                                     TO INMATE (if
                                                                             (Last, First,                                  REFERRED     TO INMATE         (if applicable)
                                                           (if applicable)                                                                                                     applicable)
                                                                                  M.I.)

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO




CCSAO OROZCO (18-C-1938) 002258
                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO

                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO
                                                                                                                                                                                          Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 13 of 20 PageID #:482




                                    REQUEST    GRIEVANCE
                                                                                                                                                            YES      NO
                                  (FCN-38)(SEP 14)
Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 14 of 20 PageID #:483




                THIS PAGE WAS INTENTIONALLY LEFT BLANK.




                     CCSAO OROZCO (18-C-1938) 002259
   Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 15 of 20 PageID #:484

                             COOK COUNTY DEPARTMENT OF CORRECTIONS
                             INMATE GRIEVANCE EARLY WARNING ACTION FORM


                                                    GRIEVANCE INFORMATION
 Date Alerted to Grievance Pattern             Grievances Dated


 Officer(s) or Staff Accused (if applicable)                      Topic or Facility Related Issue (if applicable)


 Division                                                         Living Unit


                                        GRIEVANCES SUMMARY & INQUIRY FINDINGS




                                                         ACTION TAKEN




                                                     GRIEVANCE SUMMARY
 Superintendent/Designee (Print)                      Signature                                   Date/Time


 AED (Print)                                          Signature                                   Date/Time


 Director or Deputy Director Inmate Svcs. (Print)     Signature                                   Date/Time


(FCN-39)(SEP 14)

                                     CCSAO OROZCO (18-C-1938) 002260
Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 16 of 20 PageID #:485




                THIS PAGE WAS INTENTIONALLY LEFT BLANK.




                     CCSAO OROZCO (18-C-1938) 002261
                    Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 17 of 20 PageID #:486
                       COOK COUNTY SHERIFF’S OFFICE                              GRIEVANCE  NON-GRIEVANCE (REQUEST)
                          (Oficina del Alguacil del Condado de Cook)                                                                 CONTROL #                       INMATE ID #

                          INMATE GRIEVANCE FORM
                       (Formulario de Queja del Preso)
           ! THIS SECTION IS TO BE COMPLETED BY INMATE SERVICES STAFF ONLY !                            (! Para ser llenado solo por el personal de Inmate Services !)

             GRIEVANCE FORM PROCESSED AS:                                                      REFERRED TO:
                        EMERGENCY GRIEVANCE                                                              CERMAK HEALTH SERVICES
                        GRIEVANCE                                                                        SUPERINTENDENT: ______________________________
                        NON-GRIEVANCE (REQUEST)                                                          OTHER: ________________________________________

                                                               INMATE INFORMATION (Información del Preso)
 PRINT - INMATE LAST NAME (Apellido del Preso):                  PRINT - FIRST NAME (Primer Nombre):                            INMATE BOOKING NUMBER (# de identificación del detenido)



 DIVISION (División):                                            LIVING UNIT (Unidad):                                          DATE (Fecha):



                                   INMATE’S BRIEF SUMMARY OF THE COMPLAINT (Breve Resumen de los Hechos del Preso):
  •    An inmate wishing to file a grievance is required to do so within 15 days of the event he/she is grieving.
  •    Inmate Disciplinary Hearing Board decisions cannot be grieved or appealed through the use of an Inmate Grievance Request/Response/Appeal Form.
  •    When a grievance issue is processed as a NON-GRIEVANCE (REQUEST), an inmate may re-submit the grievance issue after 15 days to obtain a “Control Number” if
       there has been no response to the request or the response is deemed unsatisfactory.
  •    Only one (1) issue can be grieved per form.

  •    Un preso que desea llenar una queja, se le requiere que lo haga dentro de los 15 días después del incidente.
  •    Las decisiones del Comité Disciplinario de los presos, no podrán ser cuestionadas o Apeladas a través del uso del Formulario de Quejas/Respuesta/Forma de Apelación.
  •    Cuando una Queja se procesa como una QUEJAS NO (PETICION), un preso podría re-someter una Queja después de los 15 días para recibir un “Numero de Control”, ya
       sea porque no hay una respuesta o porque la respuesta es insatisfactoria.
  •    Sólo una queja por formulario

 DATE OF INCIDENT (Fecha Del Incidente)           TIME OF INCIDENT (Hora Del Incidente)                SPECIFIC LOCATION OF INCIDENT (Lugar Específico Del Incidente)




 ACTION THAT YOU ARE REQUESTING, THIS SECTION MUST BE COMPLETED (Acción que esta solicitado, Esta sección debe completarse)




  IF YOU HAVE ELECTED TO SUBMIT YOUR GRIEVANCE FORM MORE THAN 2 DAYS SINCE WRITING AND/OR DATING IT ORIGINALLY, YOU WILL BE ASKED TO REVISE THE
                                  DATE AND INITIAL TO ACCURATELY REFLECT THE DAY YOU CHOSE TO SUBMIT THE FORM.
      (SI ELEGIDO PRESENTAR SU QUEJA MÁS DE 2 DÍAS ANTES QUE CUANDO LA ENTREGO Y LE PUSO LA FECHA DESDE UN PRINCIPIO, ES NECESARIO QUE CAMBIE LA FECHA Y INCLUYA SUS
                                                                    INICIALES PARA SUMITIR SU FORMA)
 NAME OF STAFF OR INMATE(S) HAVING INFORMATION REGARDING THIS COMPLAINT:                                       INMATE SIGNATURE AND DATE: (Firma del Preso/Fecha):
 (Nombre del personal o presos que tengan información:)



       SUPERINTENDENT/DIRECTOR/DESIGNEE OF A DIVISION/UNIT MUST REVIEW AND SIGN ALL GRIEVANCES ALLEGING STAFF USE OF FORCE, STAFF MISCONDUCT,
            AND EMERGENCY GRIEVANCES. IF THE INMATE GRIEVANCE IS OF A SERIOUS NATURE, THE SUPERINTENDENT MUST INITIATE IMMEDIATE ACTION.
 CRW/PLATOON COUNSELOR (Print):                                        SIGNATURE:                                                        DATE CRW/PLATOON COUNSELOR RECIEVED:



 SUPERINTENDENT/DIRECTOR/DESIGNEE (Print):                             SIGNATURE:                                                        DATE REVIEWED:



(FCN-40)(SEP 14)                         (WHITE COPY – INMATE SERVICES)                   (YELLOW COPY – CRW/PLATOON COUNSELOR)                    (PINK COPY – INMATE)
                                                           CCSAO OROZCO (18-C-1938) 002262
Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 18 of 20 PageID #:487




                THIS PAGE WAS INTENTIONALLY LEFT BLANK.




                     CCSAO OROZCO (18-C-1938) 002263
                 Case: 1:18-cv-01938
                    COOK             Document
                          COUNTY SHERIFF’S    #: 75-10 Filed: 02/05/21 Page 19 of
                                           OFFICE                                 20 PageID
                                                                               GRIEVANCE
                                                                                            #:488
                                                                                          NON-GRIEVANCE (REQUEST)
                       (Oficina del Aguacil del Condado de Cook)                                                                     CONTROL #                INMATE ID #
                       INMATE GRIEVANCE RESPONSE / APPEAL FORM
                       (Petición de Queja del Preso/Respuesta/Forma de Apelación)
                                                                         INMATE INFORMATION
 INMATE LAST NAME (Apellido del Preso):                     INMATE FIRST NAME (Primer Nombre):                               INMATE BOOKING NUMBER (# de Identificación del
                                                                                                                             detenido):


                                            GRIEVANCE / NON-GRIEVANCE (REQUEST) REFERRAL & RESPONSE
                        (EMERGENCY GRIEVANCES ARE THOSE INVOLVING AN IMMEDIATE THREAT TO THE WELFARE OR SAFETY OF AN INMATE)
 GRIEVANCE/REQUEST ISSUE AS DETERMINED BY CRW/PLATOON COUNSELOR:




 IMMEDIATE CRW/PLATOON COUNSELOR RESPONSE (if applicable):




 CRW/PLATOON COUNSELOR REFERRED THIS GRIEVANCE/REQUEST TO (Example: Superintendent, Cermak Health Services, Personnel):                      DATE REFERRED:



 RESPONSE BY PERSONNEL HANDLING REFERRAL:




 PERSONNEL RESPONDING TO GRIEVANCE/REQUEST (Print):                SIGNATURE:                                       DIV./DEPT.               DATE:



 NON-GRIEVANCE (REQUEST) SUBJECT CODE (Check applicable box):      INMATE SIGNATURE (Firma del Preso):                                       DATE RESPONSE WAS RECEIVED:
                                                                                                                                             (Fecha en que la respuesta fue recibida):


                                          INMATE’S REQUEST FOR AN APPEAL ( Solicitud de Apelación del Preso)
                   * To exhaust administrative remedies, appeals must be made within 14 days of the date the inmate received the response.
                   * Las apelaciones tendrán que ser sometidas dentro del los 14 días; a partir que el preso recibió la respuesta para agotar
                                                              todas las posibles respuestas administrativas.

 DATE OF INMATE’S REQUEST FOR AN APPEAL: (Fecha de la solicitud de la apelación del detenido:)                  _____ /_____ /_____
 INMATE’S BASIS FOR AN APPEAL: (Base del detenido para una apelación:)




                      INMATE SERVICES DIRECTOR/DESIGNEE’S ACCEPTANCE OF INMATE’S APPEAL?                    Yes (Si)       No
                       (¿ Apelación del detenido aceptada por el administrador con programa de servicios al detenido o/su designado(a)?)
 INMATE SERVICES DIRECTOR/DESIGNEE’S DECISION OR RECOMMENDATION: (Decision o recomendación por parte del administrador o/su designado(a):




 INMATE SERVICES DIRCTOR/DESIGNEE (Administrador o/su Designado(a)):       SIGNATURE (Firma del Administrador o/su Designado(a):):           DATE (Fecha):



 INMATE SIGNATURE (Firma del Preso):                                                                                      DATE INMATE RECEIVED APPEAL RESPONSE
                                                                                                                          (Fecha en que el preso recibió respuesta a su apelación):


(FCN-41)(SEP 14)                          (WHITE COPY – PROGRAM SERVICES)                (YELLOW COPY – C.R.W./PLATOON COUNSELOR)                        (PINK COPY – INMATE)

                                                       CCSAO OROZCO (18-C-1938) 002264
Case: 1:18-cv-01938 Document #: 75-10 Filed: 02/05/21 Page 20 of 20 PageID #:489




                THIS PAGE WAS INTENTIONALLY LEFT BLANK.




                     CCSAO OROZCO (18-C-1938) 002265
